Citation Nr: 0533419	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for emphysema, bronchitis, 
or other pulmonary disease, to include as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, which denied the veteran's claim for 
service connection for a lung disorder, to include as due to 
exposure to asbestos.  


FINDING OF FACT

The preponderance of the competent and probative medical 
evidence of record is against a finding of a current 
diagnosis of pulmonary asbestosis or that any other chronic 
lung disease, to include emphysema and bronchitis, began 
during service or is causally linked to some incident of 
service, to include any asbestos that the veteran may have 
been exposed to while on active duty.


CONCLUSION OF LAW

A chronic lung disease, to include emphysema, bronchitis, or 
claimed asbestosis, was not incurred on or aggravated by 
active service, to include as the result of in-service 
exposure to asbestos.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in May 2003, a supplemental 
statement of the case (SSOC) dated in September 2003 and a 
letter regarding the VCAA in May 2001, the veteran was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate his 
claim and the evidence not of record that is necessary.  The 
May 2001 letter advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The May 
2001 VCAA letter specifically asked the veteran to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claim.  The Board also notes that in this case the 
veteran was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005);Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The RO obtained the relevant medical records identified by 
the veteran.  There is no indication that there is any 
additional medical evidence relevant to this appeal that has 
not been obtained.  Additionally, as will be reflected in the 
analysis section of this decision, the VA examination 
obtained by the RO, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
file, is sufficient for a determination on the merits of the 
veteran's claim on appeal.  That evaluation was adequate for 
the purpose of determining whether the veteran has pulmonary 
asbestosis or any other chronic lung disease that is linked 
to service.   There is no duty to provide another examination 
or medical opinion.  See 38 C.F.R. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran contends that he was exposed to asbestos as a 
fireman in the Navy and as a result, he currently suffers 
from respiratory disorders.  In particular, he asserts that 
he was exposed to asbestos while working with insulation 
materials aboard ships.

In various statements submitted to the RO, the veteran also 
stated that he had a long history of cigarette smoking as 
well as several periods of employment as a welder.  

The National Personnel Records Center provided information to 
the RO that according to the General Specifications for Ships 
during the veteran's period of service, and the veteran's 
occupation as a Fireman Apprentice, it was highly probable 
that the veteran was exposed to asbestos during service. 

The veteran's service medical records were reviewed.  The 
entrance examination was negative for any findings, 
treatment, or diagnoses of a respiratory disorder.  The 
records show that the veteran was seen on several occasions 
during service for complaints of sore throat with one entry 
noting a possible diagnosis of tonsillitis.  There were no 
findings of a lower respiratory disorder, to include a lung 
disorder, during service.  Clinical evaluation of the 
veteran's respiratory system upon his separation examination 
was normal.

Of record is a favorable November 2000 disability 
determination from the Social Security Administration (SSA), 
along with copies of the medical records used in making the 
determination.  The determination found that the veteran was 
disabled, effective in September 2000, due to chronic 
obstructive pulmonary disease (COPD) and restrictive lung 
disease.  The supporting medical records note that the 
veteran's past medical history is significant for long 
occupational exposure to welding fumes and several years of 
smoking tobacco.  

Private medical treatment records dated in May and June 2001 
and January 2002 were received.  The records show that the 
veteran received treatment for bronchitis, asthma and chronic 
obstructive lung disease.

A private hospital emergency room report dated in August 2002 
showed a diagnosis of bronchitis.

An August 2002 private pulmonary function test revealed 
findings that were consistent with bronchospastic disease. 

The veteran underwent a VA respiratory examination in August 
2002.  He reported that his lung problems started around 
1995.  The examiner noted that his medical history since high 
school was significant for either welding or related to dust 
and smoke.  The veteran started smoking at the age of 17 and 
quite at the age of 46.  He quit because he was currently 
being treated for a lung infection.  He was treated several 
times for restrictive airway disease.  The veteran reported 
that he was born with lung problems and spent some time in an 
incubator right after birth.  

A November 2002 addendum was provided by the same examiner 
who conducted the August 2002 VA respiratory examination.  
Testing revealed a negative study for inherited lung defect.  
A chest x-ray showed lower lung field changes, possibly 
siderosis from welding smoke.  The examiner noted that there 
was no widespread scarring or plaques as seen with 
asbestosis.  COPD was diagnosed.  The examiner stated that 
80-90% people with this diagnosis have a history of smoking 
and those odds increase with a history of childhood 
respiratory diseases, which the veteran also had.  The 
examiner concluded that more likely than not, the veteran's 
lung changes are from a 46-pack a year history of cigarette 
smoking and a long history of welding fumes causing siderosis 
rather than asbestosis. 

A statement was received from the veteran's friend in August 
2003.  The friend reported that she had known the veteran for 
25 years and that he has basically suffered with lung 
problems on a daily basis.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service. 38 U.S.C.A. § 
1110 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  The VA Manual 21-1, Part 
VI, para. 7.21 (Feb. 5, 2004) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000, 65 Fed.Reg. 33422 (2000); Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).

The veteran contends that he was exposed to asbestos while in 
service working on a ship.  He has been verified to have 
worked on board a Navy ship, and the RO has already conceded 
that the veteran likely had exposure to asbestos.  The Board 
finds no reason to doubt the veracity of the veteran's 
description of his duties in service or that he was exposed 
to asbestos during that time.  However, mere exposure to a 
potentially harmful agent is insufficient to be eligible for 
VA disability benefits.  The medical evidence must also show 
a currently diagnosed disability and a nexus between the 
currently claimed disability and the exposure to asbestos in 
service.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

The medical evidence of record does not show a lung disorder 
during service or for many years thereafter.  There is 
competent evidence of chronic lung disease in recent years, 
diagnosed as bronchitis, emphysema, asthma and COPD.  On 
recent VA examination in August 2002, the veteran was 
diagnosed with siderosis and COPD.  However, the medical 
evidence does not show that the veteran currently has an 
asbestos-related pulmonary disorder.  Of particular note, the 
VA clinician who examined the veteran in August 2002 for the 
specific purpose of determining whether asbestosis was 
present concluded that that there no evidence of asbestosis, 
to include on X-ray examination.  The physician attributed X-
ray changes in the veteran's lungs to a possible diagnosis of 
siderosis as a result of exposure from welding smoke.  The 
examiner also opined that the veteran's COPD was a result of 
his many years of cigarette smoking.     

The veteran was seen while on active duty for complaints of 
sore throat but he was not treated for a lower respiratory 
disorder, to include lung disease, during that time.  The 
first post-service evidence of a respiratory disorder is 
found many years after the veteran's separation from service.  
This lengthy period without treatment weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  A 
VA pulmonary examination ordered in conjunction with this 
appeal, which included X-ray studies, ruled out a current 
diagnosis of asbestosis.  There is no competent evidence of 
record of a nexus between a current lung disorder and any 
incident of service, to include exposure to asbestos.  

The Board has considered the lay statement from the veteran's 
friend, who reported that she had known the veteran for 25 
years and that he has basically suffered with lung problems 
on a daily basis, and the veteran's assertions to the effect 
that his current disease is due to his in-service exposure to 
asbestos.  While the veteran may sincerely believe that he 
has a respiratory disorder that is the result of asbestos 
exposure in service, laypersons are not considered competent 
to offer medical opinions on the diagnosis or etiology of 
lung disease and testimony to that effect does not provide a 
basis upon which to establish service connection.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran and his 
friend's assertions regarding his respiratory disorder are 
not professionally competent.  The documentary medical record 
is of probative value.  This probative evidence fails to show 
that the veteran has a current lung disease linked to 
service, to include any asbestos that he may have exposed to.  

As the preponderance of the evidence is against the claim for 
service connection for a lung disorder, to include as due to 
exposure to asbestos, the benefit of the doubt doctrine is 
not for application in the instant case and the claim must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for emphysema, bronchitis, or other 
pulmonary disease, to include as due to asbestos exposure, is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


